Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                        Oct 27 2014, 10:09 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEYS FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

JEREMY K. NIX                                       GREGORY F. ZOELLER
CASEY C. MORGAN                                     Attorney General of Indiana
Matheny, Hahn, Denman & Nix, L.L.P.
Huntington, Indiana
                                                    JODI KATHRYN STEIN
                                                    Deputy Attorney General
                                                    KAITLYN FOCKEN
                                                    Certified Legal Intern
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

PEPPER M. GLISSON,                                  )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )         No. 35A04-1403-CR-145
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                  APPEAL FROM THE HUNTINGTON SUPERIOR COURT
                       The Honorable Jeffrey R. Heffelfinger, Judge
                            Cause No. 35D01-1306-FD-130


                                         October 27, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
        Pepper M. Glisson (“Glisson”) appeals her convictions,1 after a jury trial, for

perjury,2 a Class D felony, and obstruction of justice,3 a Class D felony. On appeal, she

raises the following restated issue: whether sufficient evidence was presented to support

her convictions.

        We affirm.

                            FACTS AND PROCEDURAL HISTORY

        On September 11, 2012, Glisson found the packaging for a vibrator in the living

room of her house, along with a receipt dated September 7, 2012. Glisson eventually found

the vibrator in the bedroom of her teenage daughter, J.G. Glisson called her husband, Jason

Glisson (“Jason”), who was J.G.’s stepfather, and asked him if he bought something he

should tell Glisson about. Jason said, “I gave it to her,” and Glisson got very angry. State’s

Ex. 1. After finding the vibrator, Glisson called her neighbor, Kathy Wintrode, and told

her that Jason had bought J.G. a vibrator. Glisson also contacted one of her close friends,

Robert Ferguson, because she was mad and wanted to talk. Glisson told Ferguson that

Jason had purchased the sex toy for J.G. and gave it to her. Ferguson reported the

information to a friend he knew was obligated to report such occurrences due to the friend’s

job.




        1
           We note that the General Assembly enacted a new version of the criminal statutes at issue, which
became effective July 1, 2014. Because Glisson committed her crimes in January 2013, we apply the
statutes in effect at the time she committed her crimes.
        2
            See Ind. Code § 35-44.1-2.1.
        3
            See Ind. Code § 35-44.1-2-2(a)(1)(A).

                                                    2
       On September 14, 2012, John Lane, a family case manager with the Indiana

Department of Child Services (“DCS”), conducted separate interviews, first with Glisson,

and then with J.G., at McKenzie’s Hope, a child advocacy center in Huntington, Indiana.

Glisson was initially very supportive of J.G. and cooperative with the authorities. At the

initial interview, when asked to describe what occurred, Glisson told the authorities that,

after she discovered the vibrator, she spoke with Jason, and he told her he had purchased it

for J.G. On the date of the initial interview, Glisson was very angry with Jason and planned

to have him move out. After interviewing Glisson, Lane spoke with J.G. alone, and J.G.

stated that Jason bought her a vibrator and gave it to her three or four days earlier. At the

conclusion of the interview, the police went to Glisson’s residence and collected evidence

given to them by Glisson, which included the black bag with packaging for the vibrator

and the receipt and the vibrator itself.

       Lane met with Glisson two or three more times following the September 2012

interview, and her position started to “waiver.” Tr. at 119. Glisson began having ongoing

contact with Jason, allowing him in her house, and became very unsupportive of J.G. In

November 2012, J.G. attempted to harm herself and was admitted into Michiana

Behavioral Health (“MBH”) as an inpatient from November 1 to November 13, 2012.

Glisson never visited J.G. while she was in MBH because “the schedule never matched

up” and she worked during visitation hours. Id. at 325. Glisson testified at trial that she

“still believed [J.G.] at that point,” during J.G.’s stay at MBH. Id. at 326. However, J.G.’s

intake form for MBH stated, under presenting problem, “attempted suicide – overdose on

Zoloft, cutting – last on Monday, lying to the extreme – legal case now because of it.”

                                             3
State’s Ex. 6 at 14. Additionally, Jessica Castronovo, a therapist at MBH who worked with

J.G., wrote in her notes on November 5, 2012 that, “Mom denies that stepdad has done

anything wrong or inappropriate.” State’s Ex. 6B. Glisson filled out a form that authorized

people to get information on or speak with patients in MBH and authorized Jason and his

attorney as such persons.

         While staying at MBH, J.G. disclosed that Jason had conducted strip searches on

her, and Castronovo reported the allegations to DCS. Castronovo talked to Glisson about

the allegations, and Glisson confirmed that Jason conducted strip searches on J.G. Glisson

also told her neighbor, Wintrode, that Jason conducted strip searches on J.G. Glisson said

that initially she conducted the strip searches, but when she became unable to continue due

to work, Jason started conducting them. Castronovo was even more concerned when

Glisson offered for J.G.’s brother to be a witness during the strip searches performed by

Jason and told Glisson that would not be appropriate.

         Castronovo also talked to Glisson about the allegations that Jason had purchased

J.G. a vibrator, and Glisson confirmed that Jason had bought it for J.G. and gave it to her

because he had caught her masturbating. After J.G. was released from MBH, Glisson was

not supportive of J.G.’s allegations against Jason. Glisson told J.G. that J.G. should believe

that Jason did nothing wrong and that if J.G. “stuck with [her] story that Jason would go to

jail and he would be killed by the inmates” because he was a reserve police officer. Tr. at

247. Glisson would also no longer allow anyone to interview J.G. alone or without a court

order.



                                              4
       On December 11, 2012, Glisson was interviewed at the police department, as was

J.G., but Glisson insisted on being in the room during the interview. Glisson’s attitude was

“completely opposite” from what it was in the September 2012 interview. Id. at 138.

During the interview, she still remembered Jason saying he gave the vibrator to J.G., but

she denied that Jason had ever strip searched J.G. J.G. intentionally lied during the

interview and said that Jason never strip searched her. She later testified that she did so

because she was afraid that something would happen to her or Jason if she told the truth

because of her conversations with Glisson. Id. at 250.

       Glisson and J.G. were both deposed on January 3, 2013. Glisson told J.G. before

the deposition that if J.G. was asked about “those things,” she should say she did not

remember because of her medications. Id. at 253. Glisson told J.G. that Glisson would

say she “did not remember” if asked a question she did not want to answer during her

deposition. Id. Glisson was present for J.G.’s deposition, and when asked about whether

Jason had bought her a vibrator, she answered that she did not remember and blamed her

lack of memory on her medications. Id. at 252.

       During Glisson’s deposition, the State asked, “Did he say to you on the phone ‘I

[g]ave it to her’?” Id. at 181. Glisson responded, “He may have. I don’t recall.” Id. at

182. Glisson was also asked, “Did you talk to him about the decision that the vibrator

would be for her, did you talk to him?” Id. Glisson responded, “No,” and she blamed her

lack of memory on “emotional memory issues.” Id. at 182-83. Glisson was also asked if

she had ever told anyone that Jason had performed strip searches on J.G., and she stated

she did not remember. She was specifically asked if she had told anyone at MBH about

                                             5
the strip searches, and she again responded that she did not remember. Glisson also stated

that, although J.G. was subject to strip searches, Glisson was the one who conducted them

and not Jason. After the January 3 deposition, the police recommended a charge of perjury

against Glisson.

       In August 2013, DCS case manager Bobbi Lamb received an investigation

regarding J.G. and sexual and physical abuse allegations. Lamb interviewed J.G. twice,

once in August 2013 and again in September 2013 without Glisson present. J.G. told Lamb

that she did not want to remember what happened during the January 3, 2013 deposition

because she lied. Id. at 272. J.G. said that Glisson was not physically abusive to her, but

was mentally abusive regarding J.G.’s story of what happened with Jason. Id. Lamb also

spoke with Glisson. Glisson told Lamb that Jason had given J.G. a vibrator and that she

had gotten in a fight with Jason about it. Glisson claimed to be the only one who ever strip

searched J.G. and stated that Jason never did. Id. at 307. Glisson alleged that she had been

told by another DCS case manager to do the strip searches on J.G., but that case manager

stated she had never told Glisson to do any kind of strip searches on J.G. Id. at 207-09,

307. After Lamb’s interviews with Glisson, the police referred additional charges against

her for perjury and obstruction of justice.

       On June 25, 2013, the State charged Glisson with Class D felony perjury. On

November 11, 2013, the State amended the information and charged Glisson with an

additional count of Class D felony perjury and a count of Class D felony obstruction of

justice. A jury trial was held, and the jury found Glisson guilty as charged of two counts

of perjury and one count of obstruction of justice. For sentencing purposes, the trial court

                                              6
merged the perjury convictions and sentenced Glisson to an aggregate one and a half years

executed. Glisson now appeals.

                             DISCUSSION AND DECISION

       On appeal, Glisson argues that the State did not provide sufficient evidence to

convict her of perjury and obstruction of justice. When reviewing the sufficiency of the

evidence needed to support a criminal conviction, we consider only the evidence

supporting the judgment and any reasonable inferences that can be drawn from such

evidence. Newell v. State, 7 N.E.3d 367, 369 (Ind. Ct. App. 2014), trans. denied. “It is the

fact-finder’s role, and not ours, to assess witness credibility and weigh the evidence to

determine whether it is sufficient to support a conviction.” Drane v. State, 867 N.E.2d 144,

146 (Ind. 2007). We affirm a conviction unless no reasonable fact-finder could find the

elements of the crime proven beyond a reasonable doubt. Id. It is therefore not necessary

that the evidence overcome every reasonable hypothesis of innocence; rather, the evidence

is sufficient if an inference reasonably may be drawn from it to support the trial court’s

decision. Id. at 147. It is well established that circumstantial evidence will be deemed

sufficient if inferences may reasonably be drawn that enable the trier of fact to find the

defendant guilty beyond a reasonable doubt. Pratt v. State, 744 N.E.2d 434, 437 (Ind.

2001). As this was a bench trial, we presume the judge knows and will follow the

applicable law. Leggs v. State, 966 N.E.2d 204, 208 (Ind. Ct. App. 2012).

       Glisson first argues that the State failed to present sufficient evidence to support her

convictions for perjury. In order to convict Glisson of perjury, the State was required to

prove that she made a false, material statement under oath or affirmation, knowing the

                                              7
statement to be false or not believing it to be true. Ind. Code § 35-44.1-2-1(a)(1). It is

well-settled that confusion or inconsistency alone is not enough to prove perjury. Daniels

v. State, 658 N.E.2d 121, 123 (Ind. Ct. App. 1995).

       The first false statement that the State alleged Glisson made was her statement

during the deposition on January 3, 2013, that she did not remember a prior conversation

where Jason told her he gave the vibrator to J.G. Glisson argues that her original statement

in September 2012 was “highly emotional,” and the reason why her statement under oath

at the deposition was different was because she could not remember what she said during

the prior emotional time. Appellant’s Br. at 8. However, the evidence favorable to the

verdict showed that, in September 2012, Glisson told the authorities, her neighbor,

Wintrode, and her friend, Ferguson, that Jason had told her he bought the vibrator for J.G.

Her original statements made during the interview with DCS and the police at McKenzie’s

Hope were recorded and reproduced at trial. Additionally, in December 2012, less than a

month before the January deposition, Glisson still said that Jason had told her he gave the

vibrator to J.G. But at the January 3, 2013 deposition, Glisson was not cooperative and

stated she no longer remembered what Jason said to her or whether she even had a

conversation with him.      When Glisson was asked specifically whether she had a

conversation with Jason about “the decision that the vibrator would be for [J.G.],” she

responded “no.” Tr. at 182. This contradicted all of her previous statements. The State

presented sufficient evidence to support Glisson’s conviction for perjury.

       The second statement that the State alleged that Glisson made was her statement

during the January 3 deposition that Jason did not perform strip searches on J.G. and that

                                             8
she did not remember telling anyone that he had done so. Glisson contends that her

deposition statements were susceptible to more than one interpretation and did not

constitute perjury. The evidence presented showed that, prior to the January 3 deposition,

Glisson repeatedly stated that Jason performed strip searches on J.G., but then, at the

deposition, denied that the strip searches had been performed by Jason. When she spoke

with Castronovo, Glisson confirmed that Jason had performed strip searches on J.G. when

Glisson had to work and even offered for J.G.’s brother to be present during the strip

searches. Glisson also told her neighbor, Wintrode, that Jason performed strip searches on

J.G. Sufficient evidence was presented to support Glisson’s conviction for perjury.

       Glisson next argues that the State failed to present sufficient evidence to support her

conviction for obstruction of justice. In order to convict Glisson of obstruction of justice,

the State was required to prove that she knowingly or intentionally induced, by threat,

coercion, or false statement, a witness in an official proceeding or investigation to withhold

or unreasonably delay in producing any testimony or information. Ind. Code § 35-44.1-2-

2(a)(1)(A). “‘The State is not required to prove actual impairment of the investigation.

Mere potential influence with a line of inquiry is sufficient to establish materiality.’” Roush

v. State, 875 N.E.2d 801, 810 (Ind. Ct. App. 2007) (quoting Vandivier v. State, 822 N.E.2d
1047, 1054 n.6 (Ind. Ct. App. 2005) (citations omitted), trans. denied). In the context of

obstruction of justice, coercion is defined as some form of pressure or influence exerted on

the will or choice of another. Brown v. State, 859 N.E.2d 1269, 1271 (Ind. Ct. App. 2007),

trans. denied. Forms of pressure or influence include, but are not limited to, intimidation,

physical force, threats, and harassment. Id. Whatever the form of pressure or influence,

                                              9
there should be a consequence for failure to comply; otherwise the statement is not

coercive, but is merely a request. Id.

       The evidence presented at trial showed that, prior to the January 3, 2013 deposition,

Glisson told J.G. to say she did not remember “because of her medications” when asked

about what occurred regarding the vibrator. Tr. at 252-53. Glisson told J.G. to “tell the

truth,” which J.G. knew meant to tell Glisson’s version of the events and not what really

occurred with Jason. Id. at 272. Glisson also told J.G. that she should believe that Jason

did nothing wrong because if J.G. “stuck with [her] story that Jason would go to jail and

he would be killed by the inmates” because he was a reserve police officer. Id. at 247.

This statement was a consequence for failure to comply, making Glisson’s statement

coercive and not merely a request. Glisson’s statement’s to J.G. was coercion to induce

J.G. to withhold information, what actually happened, when she testified at the deposition.

The State presented sufficient evidence to prove that Glisson committed obstruction of

justice.   We conclude that sufficient evidence was presented to support Glisson’s

convictions for perjury and obstruction of justice.

       Affirmed.

BAKER, J., and ROBB, J., concur.




                                             10